*530ON MOTION POR REHEARING.
The learned counsel for the respondent insists that onr decision is in direct conflict with the provisions of the act of March 21,1883 (Sess. Acts, 1883, p. 60), for the reason that the legislature enacted that section 810, chapter 21, article 2, Revised Statutes, be amended, by adding to said section these words: “And it shall be the duty of every corporation * * * to cause to be mowed down and cleaned up all vegetation whatever, twice in every year * * * between the twenty-fifth day of June and the tenth day of July, and between the fifth and fifteenth of August in each year,” etc. But said amendment provided that the said duty imposed should be performed ‘ ‘ between the first and fifteenth of August and between the fifth and twenty-fifth of October in each year,” and that, inasmuch as the omission of the said statutory duty, which is the ground of jjlaintiff’s actions as charged in his petition, occurred between the last-named dates, the dates named in the amendment, the petition states no cause of action.
It is evident that there is discrepancy between the dates mentioned in that part of the act which declares how the said section 810, Revised Statutes, shall be amended and these mentioned in the amendment as passed by the general assembly. These dates being different, the question arises, whether the act, as it comes from the legislative hand, is„of any validity, and, if so, then between which dates are' the railway corporations required to perform the duty enjoined by the act.
If the prefatory part of the act is an essential part of it, then it is probable the whole act is incapable of enforcement, but, if not, then it is. The constitution provides that ‘ ‘No act shall be amended by providing that designated words thereof be stricken out, or that designated words be inserted, or that designated words be stricken out and others inserted in lieu thereof, not the *531words to be stricken out, or the words to be inserted, or the words to be stricken out and those inserted in lieu thereof, together with the act or section amended shall be set forth in full,as amended.” (Const., sec. 34, art. 4.) The constitution, therefore, simply requires that, where an existing statute is amended, the section or sections as amended must be set out in full.
Section 810, Revised Statutes, as amended is set out in full, by the amendatory act of 1883. This is in compliance with the constitution, and hence the amended section, as it appears in said act, is a valid legislative enactment. Morrison v. Railroad, 96 Mo. 602; State v. Thurston, 92 Mo. 325; State v. Chambers, 70 Mo. 626.
The prefatory part of the act which stated how said section 810, Revised Statutes, shall be amended is not required by the constitution, and is, therefore, not an essential part of the act. This being so, it is plain that the dates in the non-essential part of the act must yield to those in the essential part thereof.
The dates, between which the act imposes the said duty on the railway corporations, must be taken to be those mentioned in said section 810, as it is amended.
The petition of the plaintiff alleges the failure of duty by defendant to have occurred between the dates mentioned in the said section as amended, and must, therefore, be held good.